Case 2:20-cv-09168-KK Document 22 Filed 08/05/21 Page 1 of 2 Page ID #:1132




 1   TRACY L. WILKISON
     Acting United States Attorney                           -6
 2
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (510) 970-4836
11         Facsimile: (415) 744-0134
12
           Email: Michael.Marriott@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                             EASTERN DIVISION
17
     WILLIAM BAKER,                         ) Case No. 2:20-cv-09168-KK
18                                          ) ____________
                                            )
19         Plaintiff,                       ) JUDGMENT OF REMAND
                                            )
20                v.                        )
                                            )
21   KILOLO KIJAKAZI,                       )
     Acting Commissioner of Social          )
22                                          )
     Security,                              )
23                                          )
                                            )
24         Defendant.
25
           The Court having approved the parties’ Stipulation to Voluntary Remand
26
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
27
28
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND


                                            -1-
Case 2:20-cv-09168-KK Document 22 Filed 08/05/21 Page 2 of 2 Page ID #:1133




 1   DECREED that the above-captioned action is remanded to the Commissioner of
 2   Social Security for further proceedings consistent with the Stipulation to Remand.
 3
 4   DATED: August 5, 2021
 5                                         HON. KENLY KIYA KATO
                                           UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
